Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 17,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                   ______________

                                  NO. 14-11-00790-CV
                                   ______________

                   CHELSEY MICHELLE CHATMAN, Appellant

                                            V.

                CHUA CHAT TAN and YOKE CHEONG, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-27594


                      MEMORANDUM OPINION

       This is a restricted appeal from a default judgment signed March 11, 2011. On
November 9, 2011, appellant filed a letter in which she advised this court that the parties
settled their dispute in mediation, and she requested dismissal of the appeal. We construe
the request as a motion to dismiss the appeal and grant the requested relief. See Tex. R.
App. P. 42.1.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.